Title: To Thomas Jefferson from E. Laughlan, 11 August 1792
From: Laughlan, E.
To: Jefferson, Thomas



Sir
Columbia Augt. 11th. 1792

I have not the honor of being in the least acquainted in person with you yet I trust as my subject is of public nature, that is a sufficient excuse.
The post rider from Richmd. to Staunton has an inclination to get if possible employed by the United States instead of being employed by Subscription. The post Master in Richmd. has advised him to you, to know your Sentiments thereon, and in case you approve of the plan, to get the favor of you to write to the post Master genl. on the Subject. The post is poor but has perform’d his duty very well untill lately and his failing latterly has been entirely owing to sickness. Any Services that you can render him I think will be well placed. I have the Honor to be very respectfully &c

E. Laughlan

